Citation Nr: 18100048
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-16 239
DATE:	

ISSUES DECIDED:	4	ISSUES REMANDED:	5
 
ORDER
New and material evidence having been received, the claim for entitlement to service connection for migraines is reopened and, to that extent, the claim is granted.  Entitlement to service connection for fibromyalgia, entitlement to service connection for a bilateral shoulder condition, and entitlement to a disability rating in excess of 10 percent for painful scars are denied.  
FINDINGS OF FACT
1. The Veterans claim for entitlement to service connection for migraines was denied in a July 2006 rating decision.  The Veteran did not timely appeal the decision or submit relevant new and material evidence within the appeal period and, as such, that rating decision is final with respect to this issue.
2. Evidence submitted since the July 2006 rating decision is new and relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for migraines.
3. The probative, competent evidence is against a finding that the Veteran has a current diagnosis of fibromyalgia.
4. The probative, competent evidence is against a finding that the Veteran has a current bilateral shoulder disability.
5. The evidence reflects that the Veteran had no more than two service-connected scars which were painful but not unstable and were less than 6 square inches in area.
CONCLUSIONS OF LAW
1. The July 2006 rating decision is final with respect to the issue of entitlement to service connection for migraines.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2006); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017).
2. Evidence submitted to reopen the claim of entitlement to service connection for migraines is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
3. The criteria for entitlement to service connection for fibromyalgia have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).
4. The criteria for entitlement to service connection for a bilateral shoulder disability have not been satisfied.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303.
5. The criteria for entitlement to a disability rating in excess of 10 percent for painful scars have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from July 2002 to April 2003 and from March 2004 to June 2005, and on active duty for training from June 2001 to September 2001.
In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  To the extent that new evidence has been added to the record since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ), the Veterans representative indicated that he wished to waive initial AOJ review of such evidence in a February 2018 statement.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of the claims.
The Board notes that the Veteran raised concerns with a VA examination conducted in August 2009.  In that regard, he contends that the examiner seemed abrasive, had trouble following the Veterans complaints, changed the Veterans answers to questions, and did not perform a physical examination.  The Board notes that the only issue addressed in that examination and decided herein is the issue of entitlement to an increased disability rating for painful scars.  To the extent that the allegations relate to the proper conduct of a medical examination, the examiner has some discretion in the manner it is conducted.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without point[ing] to a medical basis other than the panels own unsubstantiated opinion).  The examiner reviewed the Veterans pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Furthermore, the examination is consistent with the other evidence of record and is reviewed in the context of such evidence.  Accordingly, the Board finds no prejudice in proceeding with adjudication of the claim. 
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
1. New and material evidence 
The Veterans initial claim for service connection for migraines was denied in January 2006 and again in July 2006.  The Veteran did not timely appeal the July 2006 rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the July 2006 decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2006); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Veterans claim for entitlement to service connection for migraines was initially denied because his service medical records showed only one episode of headaches which was considered to be acute and transitory.  Since July 2006, evidence including lay statements and medical records has been submitted.  A VA examination and opinion were also obtained.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veterans claim for entitlement to service connection for migraines is reopened.
 
2. Entitlement to service connection for fibromyalgia and a bilateral shoulder disability
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C. § 1110.  Upon review, the Board finds that the evidence does not demonstrate that the Veteran has current diagnoses of fibromyalgia or a bilateral shoulder disability.
With respect to fibromyalgia, the Veteran asserts that he was diagnosed in approximately 2006 by a VA clinician.  The record does not reflect a diagnosis of fibromyalgia at any point during the pendency of the appeal; rather, it indicates that a history of fibromyalgia was noted at times based on the Veterans reports.  In 2008, a VA clinician indicated that the Veteran had filed for service connection for fibromyalgia and wondered if he may have it because it had been suggested in the past.  Furthermore, the Veteran underwent VA examination in connection with this claim in March 2010.  While the examiner noted that the Veteran did have some symptoms associated with fibromyalgia, including tender trigger points, sleep disturbances, headaches, and musculoskeletal symptoms, the examiner ultimately opined that there was no evidence of fibromyalgia and a diagnosis could not be established.  
With respect to a shoulder disability, while the Veteran has frequently complained of shoulder pain there is no indication in the record of a shoulder disability.  When he underwent VA examination in connection with this claim in March 2010, an examiner found that there was no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, effusion, inflammation, limitation of motion, or episodes of dislocation, subluxation, or locking.  The examiner opined that the shoulder joints were normal as of the examination, but that the Veteran had pain in the trapezius muscles related to poor body posture.  There is no shoulder diagnosis noted in the record.
Upon review, the Board finds that the only evidence to suggest the existence of these disabilities is the contention of the Veteran.  With respect to the complaints of fibromyalgia trigger point pain and shoulder pain, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has contended that he has these disabilities, he has not shown that he has specialized training sufficient to diagnose or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran is competent to report pain, the diagnoses of disabilities causing pain are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to whether disabilities exist is not competent medical evidence.  
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 (2017) requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing current diagnoses, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  
Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for fibromyalgia and a bilateral shoulder disability is denied.  In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.
 
3. Entitlement to a disability rating in excess of 10 percent for painful scars
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans service-connected scars are currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, which pertains to evaluation of scars that are unstable or painful, and provides for the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Diagnostic Codes 7801 and 7802 provide for assignment of disability evaluations on the basis of surface area of the affected scars, with compensable evaluations available only for scars measuring at least six square inches in area.  Id.
The Board notes that service connection was initially granted for one lower back scar effective June 2005, but that service connection for another lower back scar was granted effective July 2016.  As scars are rated, in part, based on the number of service-connected scars, the Board will consider the appropriate disability rating accordingly.
The Veteran first underwent VA examination in connection with this claim in August 2009.  The examiner noted a low back scar stemming from a surgery, with no skin breakdown and no reported pain.  The scar measured 12 centimeters (cm) by 0.3 cm and was superficial with no inflammation, edema, or keloid formation.  The examiner opined that the scar did not result in a loss of range of motion and had no significant effects on the Veterans occupation or daily activities.  
The Veteran next underwent VA examination in March 2010.  The examiner noted a trunk scar measuring 9 cm by 0.3 cm which was not adherised and was the same texture as the surrounding skin.  The scar was stable, superficial, and was not elevated, depressed, inflamed, edematous, or keloid.  The scar was slightly red in color with no induration, inflexibility, or limitation of motion.  The Veteran reported that the scar was painful, but there were no signs of skin breakdown.  
The Veteran most recently underwent VA examination in September 2016.  The examiner noted two scars of the posterior trunk which were painful and which occasionally peeled, but not constantly.  The examiner opined that the scars were painful but not unstable.  One scar measured 5 cm by 0.5 cm, and the other measured 15 cm by 0.5 cm.  The examiner further opined that the scars did not result in limitation of function or impact the Veterans ability to work.  
Upon review, the Board cannot find that a disability rating in excess of 10 percent is warranted at any point during the period on appeal.  The evidence demonstrates that the Veteran had no more than two service-connected scars, and that the scars were painful but not unstable.  While the September 2016 examiner noted occasionally peeling of the skin around the scars, the examiner further reported that it did not rise to the level necessary to consider the scars unstable.  Furthermore, neither of the scars, either alone or in combination, were six square inches or more in area.   Accordingly, a disability rating in excess of 10 percent for painful scars is not warranted at any time during the period on appeal.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  
 
REMANDED ISSUES
Entitlement to service connection for migraines, entitlement to an initial disability rating in excess of 10 percent for primary insomnia, entitlement to a disability rating in excess of 20 percent for residuals status post L5-S1 fusion (back disability), entitlement to an initial disability rating in excess of 10 percent for right wrist tendonitis, and entitlement to a compensable initial disability rating for left wrist tendonitis are remanded for additional development. 
With respect to migraines, the Board notes that the Veteran underwent VA examination in March 2010; however, the examiner did not address the Veterans contention that his migraines may be caused or aggravated by his service-connected back disability.  As such, the Board finds remand is warranted for an addendum opinion regarding this issue.  With respect to the remaining increased rating claims, the Board finds the Veteran has alleged or the evidence suggests that the conditions may have increased or changed in severity since they were last assessed by VA examination and, as such, remand is warranted for new examinations.  Furthermore, the Veteran testified during his July 2016 hearing that he expected to undergo an electromyogram (EMG) of the wrists soon; as the results of the EMG are likely to be relevant in determining the proper rating, the findings should be obtained and associated with the claims file.
 

The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for migraines and entitlement to increased disability ratings for primary insomnia, a back disability, and bilateral wrist tendonitis, to specifically include records of the wrist EMG which the Veteran indicated was scheduled soon after his hearing.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above records have been associated with the file, send the claims file to an appropriate VA examiner to obtain an addendum opinion with respect to the Veterans claim for entitlement to service connection for migraines.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
Following review of the claims file and, if necessary, examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to service.  
If migraines are not directly related to service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that migraines were (i) caused by; or (2) have been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veterans service-connected back disability.  If the examiner finds migraines have been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability.  
A rationale must be provided for any opinion expressed.  
3. After the above records have been associated with the file, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected primary insomnia.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veterans primary insomnia should be reported.  
4. After the above records have been associated with the file, schedule the Veteran for a VA back examination to assess the current severity of his service-connected back disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veterans back disability should be reported.
5. After the above records have been associated with the file, schedule the Veteran for a VA wrist examination to assess the current severity of his service-connected bilateral wrist tendonitis.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veterans bilateral wrist tendonitis should be reported.
6. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

